 

IN THE UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF TEXAS

ABILENE DIVIsIoN
UNITED sTATEs oF AMERICA §
§
v. § No. 1;19-CR-007-01-C
§ ECF
LINo MERCED RIoYos-sEVILLA (1) §

ORDER ACCEPTING REPORT AND RECOMMENDATION
OF THE UNITED STATES MAGISTRATE JUDGE
CONCERNING PLEA OF GUILTY

After reviewing all relevant matters of record, including the Notice Regarding Entry of a
Plea of Guilty, the Consent of the Defendant, and the Report and Recornrnendation Concerning
Plea of Guilty of the United States Magistrate Judge, and no objections thereto having been filed
Within fourteen (14) days of service in accordance With 28 U.S.C. § 63 6(b)(l), the undersigned
District Judge is of the opinion that the Report and Recommendation of the Magistrate Judge
concerning the Plea of Guilty is correct, and it is hereby accepted by the Court. Accordingly, the

Court accepts the plea of guilty and Defendant is hereby adjudged guilty.

Sentence will be imposed in accordance With the Court’S scheduling order.

 

SO ORDERED.

Dated March V_?é, 2019

   
 

W/M 7 ”
CUMMINGS
AioR UNITED sTATEs//DI RICT JUDGE

 

 

